Citation Nr: 0633341	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-34 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for bilateral shoulder 
disorder.

3.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1964 to May 1967.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the Los Angeles Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for PTSD, rated 30 percent, effective October 24, 
2001 and an April 2004 decision by the Phoenix RO that 
continued the 30 percent rating for PTSD, denied service 
connection for dizziness and a bilateral shoulder disorder, 
and denied entitlement to TDIU.  

The veteran previously appointed a private attorney as his 
representative.  The attorney subsequently advised VA that he 
was retiring.  In July 2006 correspondence, VA notified the 
veteran that it could no longer recognize his appointed 
Attorney-at-Law and informed him about alternative 
representative choices.  He was advised that if no response 
was received within 30 days, then VA would assume that he 
wished to represent himself.  The letter was returned as not 
deliverable and resent in August 2006 to an updated address.  
To date, no response has been received.  The Board assumes 
that the veteran wishes to represent himself.   

The issues of service connection for PTSD and a bilateral 
shoulder disorder, and entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

Vertigo was not manifested in service or and is not shown to 
be related to the veteran's active service.





CONCLUSION OF LAW

Service connection for vertigo is not warranted. 38 U.S.C.A. 
§§ 1110, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In regards to the claim of service connection for dizziness 
or vertigo, the veteran has been advised of VA's duties to 
notify and assist in the development of his claim and has 
been notified of the information and evidence necessary to 
substantiate the claim and of the efforts to assist him.  In 
a letters dated in July 2005 (prior to the April 2004 rating 
decision), and September 2004, the veteran was notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  The September 2004 letter advised the veteran to 
submit "any additional evidence in [his] possession."  The 
claim was subsequently readjudicated by a November 2004 
supplemental statement of the case (SSOC).  

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Proper notice was provided by the AMC prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).   He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  

The appellant has not been notified of the type of evidence 
needed to evaluate the disability rating and to determine the 
effective date of an award in regards to the claim of service 
connection for dizziness or vertigo. (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, such notice 
becomes significant when there is an award of the benefit 
sought (compensation).  As the decision below is a denial 
rather than a grant of compensation, neither the rating of 
the disability at issue nor effective of award is relevant, 
and the veteran is not prejudiced by the fact he did not 
receive such notice.

All pertinent (identified) records available have been 
secured.  The Board considered whether a VA examination was 
indicated.  A VA examination is indicated when there are: 1) 
competent evidence of current disability; 2) evidence 
establishing a disability causing event in service, and 3) 
evidence suggesting that the current disability and the event 
in service might be related. 38 C.F.R. § 3.159. Here, as two 
out of the three factors have not been met, a VA examination 
is not in order.  He has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claims.

II.  Factual Background

The veteran's service medical records (SMR's), including a 
May 1967 separation examination, are negative for any 
complaints, treatment, or diagnoses of dizziness or vertigo.  

Post service medical records included records received from 
the Social Security Administration (SSA).  A November 1994 
emergency room record indicated that the veteran was beaten 
up and had multiple wounds and lacerations on the back of his 
head and right eyebrow.  There was swelling and a hematoma.  
A March 1995 record noted complaints of bilateral tinnitus 
and dizziness.  The veteran indicated that he was involved in 
a car accident two years ago and attributed the symptoms to 
accident-related injuries.  An August 1996 record, from Dr. 
G. K., noted a two year history of vertigo and a light-headed 
feeling that occurred at any time, particularly when driving 
long distance.  It was noted that meclizine helped with the 
symptoms.  Dr. G. K. noted that dizziness did not occur at 
night, and was definitely not positional.  It did not appear 
to happen when the veteran was up and around.  It usually 
occurred when he was driving, about once a week, and lasted a 
short time.  The veteran indicated that he gets off of the 
road, relaxes, and then the dizziness repeats itself every 
10-20 minutes, until he gets to where he is going.  He has no 
history of ear trouble or earaches.  There was no history of 
Meniere's disease or discharge.  There has been no recent 
change in frequency, severity, or duration of this complaint.  
It has not been associated with vomiting or nausea.  About a 
year and a half ago, he was mugged, and since that time he 
has complained of pain and weakness in the arms and hands, as 
well as some numbness.  Apparently, at the time he was 
injured, he was left unconscious.  The assessment was 
recurrent vertigo, etiology unknown.  

A May 1999 treatment record indicated that the veteran was 
involved in an auto accident in 1968, at which point there 
was a mild whiplash injury.  Beginning several years ago, he 
began experiencing a feeling of dizziness.  He noted this 
mostly when driving.  On detailed questioning, the vertigo 
seems positional.  Quick changes in head position exacerbated 
the feeling of dizziness.  He could not recall which way the 
world seemed to spin when this occurred.  He has been given 
meclizine, which is partially effective.  Rapid acceleration 
on the freeway exacerbated symptoms.

August 2001 to March 2003 treatment records from Prescott VA 
Medical Center (VAMC) showed that on psychiatric evaluation 
the veteran had complaints of sensitivity to his medication 
(Citalopram) that led to dizziness, and noted dizziness and 
panic while driving.  The Axis III diagnosis included 
positional vertigo.  

III.  Criteria 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

IV.  Analysis

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; vertigo is diagnosed.  The further two requirements 
to be satisfied are: evidence of disease or injury in service 
and competent evidence of a nexus between the current 
disability and the disease or injury in service.  The 
veteran's SMR's are negative for any complaints, treatments 
or diagnosis of a dizziness disorder or vertigo.  
Consequently, direct service connection, i.e., on the basis 
that a chronic disability became manifested in service and 
has persisted since, is not warranted. 

To establish service connection for a dizziness disorder or 
vertigo in these circumstances, there must be competent 
(medical) evidence of a nexus between the current vertigo 
disorder and service.  On a March 1995 record, the veteran 
indicated that he was involved in a car accident n 1993 and 
attributed such symptoms as dizziness to the accident-related 
injuries.  An August 1996 record noted a two year history of 
dizziness and included a diagnosis of vertigo, but indicated 
that the etiology was unknown.  Other records show a history 
of being mugged and knocked unconscious in 1994 and having 
whiplash from an auto accident in 1968.  August 2001 to March 
2003 Prescott VAMC records indicated that the veteran's 
medication (Citalopram) led to dizziness, and noted dizziness 
while driving.  Here, the medical records essentially reflect 
that the etiology of the veteran's vertigo is unknown, and 
indicate that there is no competent evidence that the vertigo 
disorder is related to his service.  

Because the veteran is a layperson, he is not competent to 
establish by his own opinion that any current vertigo 
disorder is etiologically related to an event or injury in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The preponderance of the evidence is against his 
claim.  Hence, the claim must be denied.  


ORDER

Service connection for vertigo is denied.  


REMAND

It appears that pertinent medical records remain outstanding.  
August 2001 to March 2003 treatment records from Prescott 
VAMC indicated that the veteran was receiving periodic 
treatment for PTSD, with supportive counseling and medication 
management at least every three months.  The last dated 
treatment record is from 2003 and any current treatment 
records have not been associated with the claims file.  As 
such records may have some bearing on the veteran's claim; 
they should be associated with the claims file.  The records 
indicated that the veteran was on a waitlist to receive 
psychotherapy at Lake Havasu CBOC; if the veteran was able to 
receive treatment at this facility and as such records are 
constructively of record, then they must be secured.  The 
records were not clear as to whether the veteran was 
receiving any services from the local community mental health 
clinic.  If the veteran was receiving services from the local 
community health clinic, then such records should be obtained 
and associated with the file.  

The claims file does not include any medical records which 
would be critical in a determination as to whether a pre-
existing bilateral shoulder disorder was aggravated by 
(increased in severity during) service.  There are no records 
of the veteran's initial treatment for a bilateral shoulder 
disorder.  There is no record of a trauma that occurred in 
1966 (see 1981 VA outpatient treatment records).  There is no 
record of the alleged automobile accident that occurred in 
1968, in which the veteran had mild whiplash (see May 1999 
records submitted by SSA).  There are no records of 
postservice treatment for a bilateral shoulder disorder prior 
to 1981.  (1981 VA outpatient treatment records included a 
diagnosis of recurrent dislocation, strongly suggesting 
earlier treatment)  There is no indication that such records 
were sought; any such records in existence would have bearing 
on a claim seeking service connection based on aggravation.  

Finally, whether a pre-existing bilateral shoulder disorder 
permanently increased in severity during service is a medical 
question relying for response in part on the above-cited 
unobtained treatment records, and in part on a medical 
opinion.  

The extent of the veteran's current PTSD symptoms is unclear 
because the June 2003 VA examination is the last medical 
record on file pertaining to this disability.  Since the last 
VA examination was well over three years ago, it is plausible 
that his symptoms have changed.  In light of the foregoing, a 
new VA examination is indicated.  It is also noteworthy that 
as this appeal is from the initial rating assigned with the 
grant of service connection, the entire period of time from 
the effective date of grant of service connection to the 
present is for consideration, and that "staged" ratings may 
be assigned for separate periods of time, based on facts 
found.  

The veteran also seeks TDIU.  Given that the matters of an 
increased rating for PTSD and service connection for a 
bilateral shoulder disorder and are not finally resolved, 
action on the TDIU claim must be deferred, as the TDIU claim 
is inextricably intertwined with the increased rating and 
service connection claim. 

As the case is being remanded anyway, it should be ensured 
that the appellant has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be asked to 
provide a list of all health care 
providers & medical examiners that have 
treated or examined him for a bilateral 
shoulder disorder prior to, during, and 
subsequent to service (and any necessary 
releases).  The RO/AMC should obtain 
complete records (those not already in 
the claims file) of all examinations and 
treatment from all the sources 
identified.  In conjunction with this 
development he should be advised of the 
provisions of 38 C.F.R. § 3.158.  The 
records sought must specifically include 
any records of treatment he received for 
a bilateral shoulder disorder, including 
when he was injured in a gymnastics 
accident when he was 17 or 18 years old, 
and complete records of all treatment he 
received for a bilateral shoulder 
disorder during and subsequent to 
service, but prior to 1981.  

3.  The veteran should be asked to 
provide a list of all health care 
providers & medical examiners that have 
treated or examined him for PTSD since 
2003 (and any necessary releases).  The 
RO/AMC should obtain complete records 
(those not already in the claims file) 
of all examinations and treatment from 
all the sources identified.  In 
conjunction with this development he 
should be advised of the provisions of 
38 C.F.R. § 3.158.  The records sought 
must specifically include any records 
from Northern Arizona VA Healthcare 
System (including Prescott VAMC and 
Lake Havasu CBOC) and the local 
community mental health clinic, if 
applicable.  

4.  The RO/AMC should arrange for a 
social and industrial survey to 
ascertain the effect the veteran's PTSD 
has on his daily functioning.  The 
RO/AMC should then arrange for the 
veteran to be afforded a VA psychiatric 
examination to ascertain the current 
severity of his PTSD.  His claims file 
must be reviewed by the examiner in 
conjunction with the examination.  All 
findings must be reported in detail.  
The examiner must be furnished a copy 
of the current criteria for rating 
PTSD, and must comment as to the 
presence or absence of each symptom and 
finding required under the criteria for 
50, 70 and 100 percent ratings, and the 
frequency and severity of each symptom 
and finding noted.  The psychiatrist 
should comment on the effect the PTSD 
has on the veteran's ability to 
participate in regular employment.  The 
examiner should explain the rationale 
for all opinions given.

5.  The veteran should be scheduled for 
an orthopedic examination to determine 
the nature and etiology of any current 
right and/or left shoulder disorder(s). 
The examiner should review the claims 
file and note that review in the 
report.  The examiner should express an 
opinion as to the following:

(a) What is the veteran's current 
bilateral shoulder diagnosis? 

(b) Did the veteran have a bilateral 
shoulder disorder, prior to his entry 
into military service?  

(c) If so, was the condition(s) 
aggravated or increased beyond normal 
progression during or due to the 
veteran's military service?  The 
examiner should specifically comment on 
the June 1965 in-service injury to the 
left shoulder. 

(d) If the right and/or left shoulder 
disorder(s) did not exist prior to 
service, is it as least as likely as 
not related to the veteran's periods of 
active service, including the June 1965 
injury during service?  The rationale 
for any opinion expressed should be 
provided.  A report of the examination 
should be associated with the veteran's 
VA claims folder.  

6.  The veteran's claims should be 
readjudicated in light of the 
additional evidence obtained.  In 
regards to the claim for PTSD, if it 
remains denied, an appropriate SSOC 
should be issued, and the appellant 
should have the opportunity to respond.  
The case should then be returned to the 
Board.  If the right and/or left 
shoulder disorder(s) claim is denied, 
send the veteran an SSOC and give him 
an opportunity to respond.  If the 
RO/AMC determines that any bilateral 
shoulder disability existed prior to 
service, the SSOC should set forth 38 
C.F.R. § 3.306 pertaining to 
aggravation of a pre-existing 
disability. See, too, VAOPGCPREC 3-2003 
(July 16, 2003) discussing the proper 
method of analysis in cases, as here, 
perhaps involving pre-existing 
conditions.  The case should then be 
returned to the Board for further 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


